       Case 5:18-cv-05814-BLF Document 73 Filed 07/23/19 Page 1 of 4



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   JACOB M. HEATH (SBN 238959)
     jheath@orrick.com
 3   WILL MELEHANI (SBN 285916)
     wmelehani@orrick.com
 4   JOHANNA L. JACOB (SBN 286796)
     jjacob@orrick.com
 5   ORRICK, HERRINGTON & SUTCLIFFE LLP
     405 Howard Street
 6   San Francisco, CA 94105
     Telephone:    +1-415-773-5700
 7   Facsimile:    +1-415-773-5759
 8   Attorneys for Plaintiff
     POYNT CORPORATION
 9
10                                UNITED STATES DISTRICT COURT

11                          NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN JOSE DIVISION

13

14   POYNT CORPORATION,                           Case No. 5:18-cv-05814 BLF
15                   Plaintiff,                   PLAINTIFF POYNT CORPORATION’S
                                                  ADMINISTRATIVE MOTION TO FILE
16         v.                                     UNDER SEAL
17   INNOWI, INC,                                 Courtroom: 3, 5th Floor
                                                  Judge: Hon. Beth L. Freeman
18                   Defendant.
19
20

21

22

23

24

25

26

27

28

                                                         PLAINTIFF’S ADMIN. MOT. TO FILE UNDER SEAL
                                                                                  5:18-CV-05814 BLF
          Case 5:18-cv-05814-BLF Document 73 Filed 07/23/19 Page 2 of 4



 1           Pursuant to Civil Local Rules 7-11 and 79-5, Plaintiff Poynt Corporation (“Plaintiff” or

 2   “Poynt”) respectfully submits this administrative motion (“Administrative Motion”) asking the

 3   Court for permission to file under seal the following:

 4
           ECF
 5
           OR                                   PORTION(S) TO
                        DOCUMENT                                          Reason(s) for Sealing
 6        EXH.                                      SEAL
           NO.
 7        53-5    Exhibit 4 to the           8:5-8                    As detailed in Section II
                  Declaration of Luc                                  below, the document
 8                Dahlin In Support of                                contains a list of third parties
                  Defendant Innowi, Inc.’s                            to whom Poynt has disclosed
 9
                  Motion to Dismiss                                   one or more of its trade
10                Pursuant to F.R.C.P.                                secrets. This list reveals the
                  12(b)(6) and Motion to                              identity of certain entities
11                Strike Pursuant to                                  with whom Poynt has
                  F.R.C.P. 12(f) (“Exhibit 4                          collaborated. The fact of that
12                to the Decl. of Dahlin”)                            collaboration is not public
                                                                      knowledge and is, in many
13
                                                                      cases, covered by Non-
14                                                                    Disclosure Agreements. The
                                                                      publication of this
15                                                                    information would be
                                                                      harmful to Poynt as it would
16                                                                    permit Poynt’s competitors
17                                                                    and/or others access to
                                                                      information about its
18                                                                    collaborators and potential
                                                                      collaborators, and thereby
19                                                                    gain an unfair competitive
                                                                      advantage in developing
20                                                                    competing products.
21                                                                    Declaration of Tanaka, ¶ 3.

22   I.    BACKGROUND

23           On April 8, 2019, Defendant Innowi, Inc. (“Innowi”) filed an Administrative Motion to

24   File Under Seal the following: 1) portions of its Motion to Dismiss Pursuant to F.R.C.P. 12(b)(6)

25   and Motion to Strike Pursuant to F.R.C.P. 12(f), and 2) the entirety of Exhibit 4. (“Innowi’s

26   Administrative Motion”). Dkt. No. 53.

27           On July 16, 2019, the Court denied Innowi’s Administrative Motion because Poynt, the

28   party who designated the confidential material, did not comply with Civil Local Rule 79-

                                                                  PLAINTIFF’S ADMIN. MOT. TO FILE UNDER SEAL
                                                 -1-                                       5:18-CV-05814 BLF
           Case 5:18-cv-05814-BLF Document 73 Filed 07/23/19 Page 3 of 4



 1   5(d)(1)(A) by filing a declaration establishing that the designated material is sealable. Dkt. No.

 2   72.

 3            Poynt acknowledges that it inadvertently overlooked the requirement under Civil Local

 4   Rule 79-5(d)(1)(A) and apologizes to the Court in advance if this current Administrative Motion

 5   and Request burdens the Court. Poynt hereby respectfully requests the Court to take this current

 6   Administrative Motion under consideration which is narrowly tailored.

 7            The reasons supporting this Administrative Motion are set forth below in Section II.

 8   Further, in support of this Administrative Motion, the Declaration of Ray Tanaka in Support of

 9   Plaintiff Poynt Corporation’s Administrative Motion to File Under Seal (“Declaration of
10   Tanaka”), and a Proposed Order are filed concurrently herewith.

11   II.     BASIS FOR CONFIDENTIALITY

12            Poynt seeks to maintain under seal portions of Exhibit 4 to the Decl. of Dahlin, as

13   identified in the table above. Exhibit 4 is Poynt’s Response to Innowi’s Second Set of

14   Interrogatories designated “Highly Confidential – Attorney’s Eyes Only” (“Poynt’s Response to

15   Interrogatories”) pursuant Protective Order entered on January 15, 2019 in this matter. Dkt. 39.

16   Declaration of Tanaka, ¶ 2.

17            Poynt’s Response to Interrogatory No. 5 contains a list of third parties to whom Poynt has

18   disclosed one or more of its trade secrets. This list reveals the identity of certain entities with

19   whom Poynt has collaborated. The fact of that collaboration is not public knowledge and is, in
20   many cases, covered by Non-Disclosure Agreements. The publication of this information would

21   be harmful to Poynt as it would permit Poynt’s competitors and/or others access to information

22   about its collaborators and potential collaborators, and thereby gain an unfair competitive

23   advantage in developing competing products. Declaration of Tanaka, ¶ 3. Only the names of the

24   confidential third parties are being redacted from the list. Declaration of Tanaka, ¶ 4.

25   III.     CONCLUSION

26            Plaintiff respectfully requests that the Court grant this motion for administrative relief and

27   allow the requested portions of Exhibit 4 to the Decl. of Dahlin to be maintained under seal and

28   not be placed in the public record. The proposed sealing of the exhibit is narrowly tailored. No

                                                                     PLAINTIFF’S ADMIN. MOT. TO FILE UNDER SEAL
                                                    -2-                                       5:18-CV-05814 BLF
        Case 5:18-cv-05814-BLF Document 73 Filed 07/23/19 Page 4 of 4



 1   less restrictive means exist to achieve this overriding interest.

 2

 3   Dated: July 23, 2019                         ORRICK, HERRINGTON & SUTCLIFFE LLP
 4

 5                                                By:           /s/ Jacob M. Heath
                                                              CLEMENT SETH ROBERTS
 6                                                                 JACOB M. HEATH
                                                                    WILL MELEHANI
 7                                                                JOHANNA L. JACOB
                                                         Attorneys for Plaintiff Poynt Corporation
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                     PLAINTIFF’S ADMIN. MOT. TO FILE UNDER SEAL
                                                   -3-                                        5:18-CV-05814 BLF
